DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species of immune system components contained in blood fractions (claim 74), lecithin, as the second component in the composition (claim 76) and a lyophilized formulation (claim 78) in the reply filed on Oct. 29, 2021 is acknowledged.  Applicant did not indicate explicitly whether his election was with or without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 74-79 have been amended.  No claims have been added.  Claims 1-73 have been canceled (Applicant should fix this line in the claim set, line 3, by changing “74” to “73”).  Claims 75, 79 and 80 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected species), there being no allowable generic or linking claim.  Accordingly, claims 74, 76, 79 and 80 are examined on the merits herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 74, 76, 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy et al., JP 2005-502589 A, 2005, an English machine translation of which is referred to, as Examiner cannot read Japanese.
Shenoy et al. disclose a natural formulation for improving the health of a patient comprising a blood fraction comprising an immune system component.  The immune system component is a whole antibody that is naturally occurring (see claim 74).  See Abstract and paragraphs 2, 3, 5, 9, 15, 16 (the formulation/composition is stabilized), 18 and 24.  Because the antibody is naturally occurring (see paragraph 9 and claims 9 and 10, not numbered in the reference, but the second and third claims after the third claim 4), the formulation is natural.  The formulation further comprises lecithin (see paragraph 62, the section entitled Emulsifier and/or stabilizer).  See claim 76.  The formulation can be administered orally (see paragraph 69; see claim 77).  The formulation can be lyophilized, for stable storage and transport (see paragraph 139; claim 78).  In view of the foregoing, a holding of obviousness is required.

Claims 74 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Mizushima et al. (“Studies on polypeptide drug delivery systems:  tissue distribution of immunoglobulin G conjugated with lecithin,” Journal of Controlled Release 17(1):99-104, 1991.  
Mizushima et al. disclose a natural formulation/composition for improving the health of a patient comprising a blood fraction comprising an immune system component.  The immune system component is human immunoglobulin G (IgG) (see Abstract and p. 100; see claim 74), which is naturally occurring.  Thus, the formulation/composition is natural.  The formulation/ composition further comprises lecithin (see Abstract and p. 100; see claim 76).  The lecithin is conjugated to the IgG, which facilitates the distribution of the IgG throughout the body at high concentrations (see p. 102).  The IgG has a high affinity for human lymphocytes and cancer cells (see Abstract and p. 103).  The conjugation of the IgG to the lecithin allows for the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-11-02